DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s preliminary amendment filed 04 December 2020 has been considered and entered.
Accordingly, claims 1-17 are pending in this application. Claim 18 is cancelled; claims 1-13 and 15 are currently amended; claims 14, 16, and 17 are original.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The abstract is objected to for including legal phraseology, e.g. means.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
See MPEP §608.01(b).
	
Claim Objections
Claim 13 is objected to because of the following informalities:  
As to claim 13, there is no antecedent basis for “the information associated with the related identification information.” Applicant may have intended this to read as “the positional information associated with the related identification information.”  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are (with the generic placeholder in bold font and functional language following): 

In claim 1:
“positional information acquisition unit configured to acquire  positional information associated with at least one piece of related identification information related to each of a plurality of pieces of identification information to be determined”; 
“positional information processing unit configured to specify  hierarchized positional information indicating positional information hierarchized in accordance with a granularity level of a position based on the positional information;
calculation unit configured to calculate  a similarity between pieces of identification information using the hierarchized positional information; and
specifying unit configured to specify  pieces of identification information belonging to one user from among the plurality of pieces of identification information based on the similarity that has been calculated.”

In claim 10:
	“related identification information selection unit configured to determine  the relevance degree between related identification information and selecting one of the at least one piece of related identification information based on the relevance degree”.

In claim 13:
“identification information acquisition unit configured to acquire  the plurality of pieces of identification information, the related identification information, and the information associated with the related identification information; and
storage unit configured to store  the plurality of pieces of identification information, the related identification information, and the information associated with the related identification information in association with one another”

Claims 2-15 do not impart structure to the generic placeholders cited for their respective parent claims, and as such, the various units cited therein are interpreted under 35 USC §112(f) for the same reasons as their parent claims.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 10-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

As to claim 1, the claim recites the following steps that are directed to the mental processes category of abstract ideas: 
positional information acquisition unit configured to acquire  positional information associated with at least one piece of related identification information related to each of a plurality of pieces of identification information to be determined (A  person can readily read positional information provided to them so as to acquire it), 
positional information processing unit configured to specify  hierarchized positional information indicating positional information hierarchized in accordance with a granularity level of a position based on the positional information (A person can mentally look at position information and determined/specify hierarchical information as part of analyzing what they’ve read. E.g. It is trivial for a person to read an address and determine that a house number on a street is more granular than the city it’s in, which is in turn more granular than the zip code and state it’s in, etc.);
calculation unit configured to calculate  a similarity between pieces of identification information using the hierarchized positional information (A person can readily read two pieces of information and determine mentally if they are similar.); and
specifying unit configured to specify  pieces of identification information belonging to one user from among the plurality of pieces of identification information based on the similarity that has been calculated (A person can readily determine that the information is similar enough, or the same, and determine that the users are one in the same.). 
This judicial exception is not integrated into a practical application because the there are no steps beyond those of the abstract idea. The limitation “each of the pieces of identification information identifying users in a communication service” merely describes the type of data being used. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the various cited units are recited at such a level of generality such that any computer components which may be included to comprise the "information processing apparatus” are merely generic computer components performing their routine functions to implement the abstract idea functionality claimed.

As to claim 10, the claim merely further describes the abstract idea recited in claim 1 by recited more mental processes without reciting significantly more or reciting a practical application. I.e. “related identification information selection unit configured to determine  the relevance degree between related identification information and selecting one of the at least one piece of related identification information based on the relevance degree (Selection is performed as such a high level of generality such that a person can mentally determine relevance by looking using one’s own knowledge and mentally selecting  based thereon.), 
wherein the positional information acquisition unit  acquires positional information associated with the related identification information selected by the related identification information selection unit (A person can mentally determine the selected information as above and then read, for further mental use, the corresponding related identification information.).

As to claim 11, the claim the claim merely further describes the abstract idea recited in claim 10 by recited more mental processes without reciting significantly more or reciting a practical application. I.e. “wherein the related identification information selection unit  specifies second related identification information related to first related identification information of the at least one piece of related identification information, and determines, when the second related identification information is included in the at least one piece of related identification information, that the relevance degree between the first related identification information and the second related identification information is high, and selects related identification information with the high relevance degree from among the at least one piece of related identification information” (Like previously discussed, the selections and determinations are recited at a high level of generality such that a person can read the information and based on some self-determined or already known notion of relevance, determine that some information is more relevant than others and select that for further mental processing as already discussed.).

As to claim 12, the claim the claim merely further describes the abstract idea recited in claim 1 by recited more mental processes without reciting significantly more or reciting a practical application. I.e. “wherein the specifying unit  determines, when the similarity that has been calculated is equal to or larger than a predetermined threshold, that users who own two pieces of identification information based on which the similarity is calculated are the same user” (A person can readily compare a self-determined score to a threshold mentally and decide if the information is close enough to be considered the same user.).

As to claim 13, the claim the claim merely further describes the abstract idea recited in claim 1 by recited more mental processes without reciting significantly more or reciting a practical application. I.e. “identification information acquisition unit configured to acquire  the plurality of pieces of identification information, the related identification information, and the information associated with the related identification information;” (Again, a person can readily read said information so as to acquire it mentally.) and
storage unit configured to store  the plurality of pieces of identification information, the related identification information, and the information associated with the related identification information in association with one another, wherein positional information acquisition unit  acquires the positional information from the stored information associated with the related identification information.” (As there are no details as to how the information is stored “in association with one another” the acquired information can merely be remembered or written down by the person in an associated they see fit. The person can then readily recall or read it back to acquire.).

As to claim 14, the claim merely describes the type of data being used and as such does not affect the function and mental processes claimed by claim 13. As such, the claim is rejected for the same reasons as claim 13 above.

As to claim 15, the claim merely describes the type of data being used and as such does not affect the function and mental processes claimed by claim 1. As such, the claim is rejected for the same reasons as claim 1 above.

As to claim 16, the claim recites the following steps that are directed to the mental processes category of abstract ideas: A determination method comprising:
acquiring positional information associated with at least one piece of related identification information related to each of a plurality of pieces of identification information to be determined, (A  person can readily read positional information provided to them so as to acquire it), 
specifying hierarchized positional information indicating positional information hierarchized in accordance with a granularity level of a position based on the positional information (A person can mentally look at position information and determined/specify hierarchical information as part of analyzing what they’ve read. E.g. It is trivial for a person to read an address and determine that a house number on a street is more granular than the city it’s in, which is in turn more granular than the zip code and state it’s in, etc.);
calculating a similarity between pieces of identification information using the hierarchized positional information (A person can readily read two pieces of information and determine mentally if they are similar.); and
specifying pieces of identification information belonging to one user from among the plurality of pieces of identification information based on the similarity that has been calculated (A person can readily determine that the information is similar enough, or the same, and determine that the users are one in the same.). 
This judicial exception is not integrated into a practical application because the there are no steps beyond those of the abstract idea. The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no elements beyond the abstract idea.

As to claim 17, the claim recites the following steps that are directed to the mental processes category of abstract ideas: 
acquiring positional information associated with at least one piece of related identification information related to each of a plurality of pieces of identification information to be determined (A  person can readily read positional information provided to them so as to acquire it), 
specifying hierarchized positional information indicating positional information hierarchized in accordance with a granularity level of a position based on the positional information (A person can mentally look at position information and determined/specify hierarchical information as part of analyzing what they’ve read. E.g. It is trivial for a person to read an address and determine that a house number on a street is more granular than the city it’s in, which is in turn more granular than the zip code and state it’s in, etc.);
calculating a similarity between pieces of identification information using the hierarchized positional information (A person can readily read two pieces of information and determine mentally if they are similar.); and
specifying pieces of identification information belonging to one user from among the plurality of pieces of identification information based on the similarity that has been calculated (A person can readily determine that the information is similar enough, or the same, and determine that the users are one in the same.). 
This judicial exception is not integrated into a practical application because the there are no steps beyond those of the abstract idea. The limitation “each of the pieces of identification information identifying users in a communication service” merely describes the type of data being used. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “non-transitory computer readable medium storing a program for causing a computer to execute the following processing” is merely generic computer components performing their routine functions to implement the abstract idea functionality claimed.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (US 2010/0153292 A1), hereinafter Zheng.

As to claim 1, Zheng discloses an  information processing apparatus comprising:
positional information acquisition unit configured to acquire positional information associated with at least one piece of related identification information related to each of a plurality of pieces of identification information to be determined, each of the pieces of identification information identifying users in a communication service (Fig. 2; [0023]; [0024], GPS logs including location information (i.e. positional information) corresponding to two or more users (i.e. is associated with identification information of a first user and related identification information corresponding to a second user and that identifies those users) is acquired. [0001]; [0002]The users being part of a computing network (i.e. in a communication service));
positional information processing unit configured to specify  hierarchized positional information indicating positional information hierarchized in accordance with a granularity level of a position based on the positional information (Fig. 2; [0030]; [0031]; [0033], The positional information is processed into hierarchical clusters corresponding to geographical regions of corresponding coarseness such that the lower layer clusters represent a finer granularity.);
calculation unit configured to calculate  a similarity between pieces of identification information using the hierarchized positional information (Fig. 4; [0033], Lines 11-17; [0043], The hierarchical positional information of two users is compared to determine a level of similarity between the users.); and
specifying unit configured to specify pieces of identification information belonging to one user from among the plurality of pieces of identification information based on the similarity that has been calculated (Fig. 4; [0056], Overall similarity scores are determined for the users, thus specifying pieces of identification information belonging to one user as being similar to another.).

As to claim 13, the claim is rejected for the same reasons as claim 1 above. In addition, Zheng discloses identification information acquisition unit configured to acquire  the plurality of pieces of identification information, the related identification information, and the information associated with the related identification information (Fig. 2; [0024]-[0025], GPS logs including location information (i.e. information associated with the related identification information) corresponding to two or more users (i.e. identification information of a first user and related identification information corresponding to a second user) is acquired.); and
storage unit configured to store  the plurality of pieces of identification information, the related identification information, and the information associated with the related identification information in association with one another, wherein positional information acquisition unit  acquires the positional information from the stored information associated with the related identification information (Fig. 2; [0025]-[0026], The acquired data is stored at least so as to be processed, e.g. to determine and store location histories of each user for determination of similarities.).

As to claim 14, the claim is rejected for the same reasons as claim 13 above. In addition, Zheng discloses wherein the information associated with the related identification information comprises at least one of profile information and posted information ([0024], A GPS log of a specific user being profile or posted information.).
Furthermore, while the prior art discloses “wherein the information associated with the related identification information comprises at least one of profile information and posted information,” these features merely describe the type of data, but the claimed steps do not perform any function specific to the type of data being claimed. E.g. the claims do not detect that the position information is profile or posted information and because of that association do something with the data that it would not do with other positional information. As such, the cited features are non-functional descriptive material and do not carry patentable weight. See MPEP §2111.05.

As to claim 15, the claim is rejected for the same reasons as claim 1 above. In addition, Zheng discloses wherein the identification information comprises at least one of an account and a telephone number (Zheng, [0018]; [0023], Each user is separately maintained, and thus each identification representing a user is comprising and account.).  
Furthermore, while the prior art discloses “wherein the information associated with the related identification information comprises at least one of profile information and posted information,” these features merely describe the type of data, but the claimed steps do not perform any function specific to the type of data being claimed. E.g. the claims do not detect that the position information is an account or telephone number and because of that association do something with the data that it would not do with other positional information. As such, the cited features are non-functional descriptive material and do not carry patentable weight. See MPEP §2111.05.

As to claim 16, Zheng discloses a determination method comprising:
acquiring positional information associated with at least one piece of related identification information related to each of a plurality of pieces of identification information to be determined, each of the pieces of identification information identifying users in a communication service (Fig. 2; [0023]; [0024], GPS logs including location information (i.e. positional information) corresponding to two or more users (i.e. is associated with identification information of a first user and related identification information corresponding to a second user and that identifies those users) is acquired. [0001]; [0002]The users being part of a computing network (i.e. in a communication service));
specifying hierarchized positional information indicating positional information hierarchized in accordance with a granularity level of a position based on the positional information (Fig. 2; [0030]; [0031]; [0033], The positional information is processed into hierarchical clusters corresponding to geographical regions of corresponding coarseness such that the lower layer clusters represent a finer granularity.);
calculating a similarity between pieces of identification information using the hierarchized positional information (Fig. 4; [0033], Lines 11-17; [0043], The hierarchical positional information of two users is compared to determine a level of similarity between the users.); and
specifying pieces of identification information belonging to one user from among the plurality of pieces of identification information based on the similarity that has been calculated (Fig. 4; [0056], Overall similarity scores are determined for the users, thus specifying pieces of identification information belonging to one user as being similar to another.).

As to claim 17, Zheng discloses a non-transitory computer readable medium storing a program for causing a computer to execute the following processing of ([0013]): 
acquiring positional information associated with at least one piece of related identification information related to each of a plurality of pieces of identification information to be determined, each of the pieces of identification information identifying users in a communication service (Fig. 2; [0023]; [0024], GPS logs including location information (i.e. positional information) corresponding to two or more users (i.e. is associated with identification information of a first user and related identification information corresponding to a second user and that identifies those users) is acquired. [0001]; [0002]The users being part of a computing network (i.e. in a communication service));
specifying hierarchized positional information indicating positional information hierarchized in accordance with a granularity level of a position based on the positional information (Fig. 2; [0030]; [0031]; [0033], The positional information is processed into hierarchical clusters corresponding to geographical regions of corresponding coarseness such that the lower layer clusters represent a finer granularity.);
calculating a similarity between pieces of identification information using the hierarchized positional information (Fig. 4; [0033], Lines 11-17; [0043], The hierarchical positional information of two users is compared to determine a level of similarity between the users.); and
specifying pieces of identification information belonging to one user from among the plurality of pieces of identification information based on the similarity that has been calculated (Fig. 4; [0056], Overall similarity scores are determined for the users, thus specifying pieces of identification information belonging to one user as being similar to another.).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng as applied above, and further in view of Bayliss (US 7,403,942 B1).

As to claim 2, the claim is rejected for the same reasons as claim 1 above. In addition, Zheng discloses wherein the calculation unit calculates, using the hierarchized positional information for each granularity level, similarities for the respective granularity levels between the pieces of identification information (Figs. 3-4; [0054]; [0055];  Clusters between two users at the same granularity level and for each level are compared), and calculates a total sum of similarities obtained by  combining the calculated similarities for the respective granularity levels by weighting coefficients in accordance with the respective granularity levels as the similarity between the pieces of identification information (Fig. 4; [0032]; [0055], The sum of cluster similarity scores is obtained and levels can be weighted such that lower, more granular levels, are weighted more, by utilizing a factor alpha which weights finer levels more.).
Zheng does not explicitly disclose that the alpha factor is multiplied with the similarities.
However, Bayliss discloses determining similarity between elements to determine if they belong to the same person by weighting the respective elements and by multiplying the probability score of them being the same by the corresponding weighting and summing all the resulting scores (Col. 20, Lines 1-32).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to recognize that weighting factors, such as alpha in Zheng, are routinely used by multiplying the factor with the corresponding element to be weighted, i.e. like as done in Bayliss, and accordingly would have found it obvious to modify Zheng to multiply the similarities at the granularity levels of Zheng by the level specific weighting alpha of Zheng to achieve the desired result of Zheng of weighting users having similarities at finer granularities higher (Zheng, [0056]). 

As to claim 3, the claim is rejected for the same reasons as claim 2 above. In addition, Zheng, as previously modified with Bayliss, discloses wherein the calculation unit  counts, in each identification information, for each of the granularity levels, the total number for each data value included in the hierarchized positional information associated with the granularity level (Zheng, [0058]; [0066], the number of visits or accesses to a particular geographical region, corresponding to a cluster, for each user on a level), calculates a value obtained by normalizing the total number for each data value that has been counted by the number of related identifications, and calculates the similarities for the respective granularity levels between the pieces of identification information using the normalized value that has been calculated (Zheng, [0058]; [0066], the number of visits or accesses to a particular geographical region, corresponding to a cluster, for each user on a level, and is used to then normalize data for users to determine similarities when users’ GPS logs have differing amounts of data.).

As to claim 4, the claim is rejected for the same reasons as claim 3 above. In addition, Zheng, as previously modified with Bayliss, discloses wherein the calculation unit  calculates, for each data value  that is common to first identification information and second identification information based on which the similarities for the respective granularity levels between the pieces of identification information are calculated, an evaluation value for the data value by multiplying the normalized value in the first identification information by the normalized value in the second identification information (Zheng, [0058]; [0066], a normalizing factor us used to multiply each), and calculates a total sum of the evaluation values for all the data values  that are common to the first identification information and the second identification information as the similarity for each of the granularity levels between the first identification information and the second identification information (Zheng, [0067], After normalizing, the ranking is determined which involves summing all similarity scores, thus those that have been normalized previously in [0066].). 


As to claim 5, the claim is rejected for the same reasons as claim 2 above. In addition, Zheng, as previously modified with Bayliss,  wherein the calculation unit determines, in each identification information, for each of the granularity levels, importance of a data value pair for each data value pair included in hierarchized positional information that corresponds to the granularity level and calculates the similarities for the respective granularity levels between the pieces of identification information using the importance of the data value pair (Zheng, Fig. 4; [0047], An importance level delta is determined for each cluster pair, i.e. data value pair, in the positional information. The data is used as part of the steps of Fig. 4 to determine similarity.).

As to claim 6, the claim is rejected for the same reasons as claim 5 above. In addition, Zheng, as previously modified with Bayliss, discloses wherein the importance of the data value pair is determined in accordance with at least one of a distance between two  places that correspond to the data value pair, a population ratio between the two  places that correspond to the data value pair, an index value regarding easiness of movement between the two places that correspond to the data value pair (Zheng, [0047], Delta representing a transition time travelling between clusters, and thus representing an easiness of movement.), and a ratio of the data value pair to a total number of data value pairs. 


As to claim 7, the claim is rejected for the same reasons as claim 6 above. In addition, Zheng, as previously modified with Bayliss, discloses wherein the importance of the data value pair is determined based on at least one of the distance, the index value regarding easiness of movement, and the population ratio, and the number of times of appearance of the data value pair (Zheng, [0047], Delta representing a transition time travelling between clusters, and thus representing an easiness of movement.).   

As to claim 9, the claim is rejected for the same reasons as claim 2 above. In addition, Zheng, as previously modified with Bayliss, discloses wherein the higher the granularity level becomes, the larger the weight applied by the calculation unit  becomes (Zheng, [0032]; [0056], Alpha value increases as i (which refers to the level) increases.).

As to claim 10, the claim is rejected for the same reasons as claim 1 above. In addition, Zheng does not discloses a related identification information selection unit configured to determine the relevance degree between related identification information and selecting one of the at least one piece of related identification information based on the relevance degree, wherein the positional information acquisition unit  acquires positional information associated with the related identification information selected by the related identification information selection unit.  
However, Bayliss discloses a related identification information selection unit configured to determine the relevance degree between related identification information and selecting one of the at least one piece of related identification information based on the relevance degree (Fig. 7; Col. 26, Lines 30-37 and 44-59, A degree of relevance is determined for each field corresponding to DIDs representing individuals, and those considered relevant are selected for retrieval and analysis.), wherein the positional information acquisition unit  acquires positional information associated with the related identification information selected by the related identification information selection unit (Fig. 7; Col. 26, Lines 22-29 and 60-67; Col. 27, Lines 1-15, A subset of relevant fields is selected and the data acquired, including positional information such as street address and state, and used to determine if multiple entities refer to the same person.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Zheng with the teachings of Bayliss by modifying Zheng such that positional information is selectively obtained based on determined relevance like Bayliss, along with additional other information associated with the users of Zheng like Bayliss. The motivation for doing so would have been to process the most relevant data about users to more accurately determine similarities between users of Zheng and further identify users in Zheng that are in fact the same user like in Bayliss so as to avoid duplicate data (Bayliss, Col. 27, Lines 48-57) which could result in recommendations less desirable to the user based thereon that would be less accurate since they wouldn’t be corresponding to other users (Zheng, Fig. 5; [0018]; [0059]), but information already known the user of Zheng.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng as applied above, and further in view of Bao et al. (US 2014/0122705 A1), hereinafter Bao.

As to claim 12, the claim is rejected for the same reasons as claim 1 above. In addition, Zheng does not disclose wherein the specifying unit  determines, when the similarity that has been calculated is equal to or larger than a predetermined threshold, that users who own two pieces of identification information based on which the similarity is calculated are the same user.  
However, Bao discloses when a similarity between users’ accounts that has been calculated is equal to or larger than a predetermined threshold, that users who own two pieces of identification information based on which the similarity is calculated are the same user (Fig. 3; [0007]; [0062]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Zheng with the teachings of Bao by modifying Zheng such that when Zheng determines the similarity between two users (Fig. 4, [0057]; [0058]) that Zheng compares the determined similarity score to a threshold to determine if the users are actually the same user as similarly done with actions in Bao. The motivation for doing so would have been to detect duplicate accounts so as to better improve recommendations in the system of Zheng (Zheng, [0059]; Bao, [0047]).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (CN 104573057 B) discloses determining accounts across sites that belong to the same user by determining similarities of age, sex, location, and writing styles of the accounts and comparing the similarities of each to thresholds to determine same accounts and filtering.
Balet (US 2008/0208735 A1) discloses obtaining identification information corresponding to multiple business accounts, applying matching rules to the obtained data including based on position information, and linking multiple business accounts as belonging to the same entity (Fig. 3).
Fu (CN 106034149 A1) discloses determining whether multiple user accounts belong to the same user based on generated relationship pairs corresponding to account data extracted from each account.
Luo (WO 2019041525 A1) discloses identifying entities that are the same by obtaining data from various sources and determining similarities between the entities.
Jordahl (US 2013/0346422 A1) discloses position information organized hierarchically from less granular to more granular (Fig. 2A; [0102]) and weighting elements at each level by multiplying the score at that the element in that level by a corresponding weighting and summing all the resulting scores ([0100]; [0103]-[0104]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James E Richardson/             Primary Examiner, Art Unit 2167